Citation Nr: 0031296	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-12 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for bilateral foot 
disability, currently evaluated as 50 percent disabling.

2.  Entitlement to an increased rating for a skin disability, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979 and from October 1980 to September 1982.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 

The Board notes that in a statement received from the veteran 
in April 1999, he expressed dissatisfaction with the ratings 
in effect for his bilateral foot and his skin disabilities.  
This document is accepted as the veteran's substantive appeal 
and the veteran's claims are ready for appellate 
consideration by the Board.

This decision will address the issue of entitlement to an 
increased evaluation for a skin disability.  The remaining 
issue will be addressed in the remand that follows the 
decision.  

In his December 1999 argument, the veteran's representative 
stated that the veteran has arthritic changes in his hands 
due to his service-connected skin disability, and that a 
separate rating for this disability should be assigned.  The 
Board construes this as an informal claim of entitlement to 
secondary service connection for arthritis of the hands, and 
the matter is referred to the RO for consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has dermatophytosis on his hands and feet 
resulting in thickened skin with sloughing of skin on the 
feet and with crusting and fissuring of the palmar surface of 
the hands.  There is no showing of systemic or nervous 
manifestations or that the disability is extremely repugnant.  


CONCLUSION OF LAW

The criteria for an increased rating for a skin disability 
have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes 7806, 7813 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2000) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings except as reported below.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2000).  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The RO granted service connection and a noncompensable rating 
for the veteran's skin disability effective from June 1984.  
The veteran submitted his claim for an increased rating for 
his skin disability in July 1997.  By rating action in 
February 1998 the veteran was granted a 30 percent rating for 
his skin disability of the hands and feet, effective from 
July 1997.  The veteran maintains that the 30 percent rating 
is not enough because the skin disability on his hands 
prevents him from doing a lot of things that he used to do.  

On VA examination in November 1997 the veteran complained of 
very dry skin.  He reported that he washed his hands seven or 
eight times a day and had noticed an increase in the severity 
of the dryness over the past year.  He had been treating his 
problem with Eucerin cream at bedtime, applying the cream and 
then putting on exam gloves to keep the cream next to the 
skin.  The veteran stated that he had not noticed an 
improvement with the treatment.  The veteran also complained 
of cracking and bleeding between the toes and on his feet.  
He reported that his feet sweated excessively.  He always 
wore white cotton socks and had to change his socks at least 
three times a day.  The veteran did not indicate that the 
skin condition on his feet had increased significantly over 
the previous year.  The veteran used topical cream on his 
feet. 

Examination revealed that the skin on the veteran's hands was 
extremely dry.  The left thumb and the lower one-fourth of 
the left palm had dry, red, and scaly skin.  The right thumb 
and two-thirds of the right palm had dry, red and scaly skin.  
There were deep, dry, almost callused, cracks and fissures of 
both hands.  There was no evidence of bleeding or fresh blood 
on examination, but it was feasible that the fissures could 
indeed bleed with minimal trauma.  Both feet were moist when 
the veteran removed his shoes and socks, but not wet.  There 
was evidence of small rows of tissue and sloughing skin in-
between all the toes.  However, there were no frank open 
areas on examination.  Dermatological changes were evident 
in-between the toes and in moccasin fashion of both feet.  
The examiner diagnosed tinea pedis of both feet, not in good 
control, and tinea manuum both hands, severe with deep 
callused fissures.  The examiner stated that the tinea pedis 
of both feet was moderate since it was not in good control.  
He noted that the veteran had excessive moisture of the feet 
which kept the skin from healing as evidenced by sloughing 
and rolls of tissue.  The VA examiner was of the opinion that 
the veteran's tinea manuum of both hands was severe in nature 
as evidenced by the extremely dry conditions and the deep 
callous fissures of both hands.  The veteran stated that he 
did not allow the skin disability to interfere with his 
continuing work activities.  However, with the lesions on the 
veteran's hands, the veteran was at greater risk for 
infection if the fissures opened and if he handled 
contaminated items.  The examiner noted that it was fortunate 
that the veteran worked in surveillance with video cameras 
which would suggest that he was not in contact with customers 
and that diminished his exposure to contaminated body fluids.  

On VA examination in January 1999 the veteran reported that 
he had long-standing fungal infections of his hands and feet.  
The veteran had dry cracked skin of the entire palmar surface 
of both hands and of the plantar surface of both feet.  The 
veteran reported periodic cracking and bleeding of the hands 
with associated pain at a 3-4 on a pain scale of 1-10.  The 
veteran stated that he had continuous pain and stiffness of 
the hands related to the dryness.  The veteran reported that 
the condition improved with warm weather and worsened with 
cold weather.  The veteran complained of excessive wetness, 
open areas and fissures of the feet, especially between the 
toes.  These occurred two to three times a year.  He 
explained that the excessive wetness of his feet required him 
to change his socks at least three times per day.  The 
veteran treated his feet with a cream which he applied at 
bedtime.

Examination revealed the skin of the hands and feet to be dry 
rough and red.  There were no open lesions on the feet or 
between the toes.  Residual pink discoloration and moistness 
was noted.  There was evidence of scarring from open fissures 
on the plantar surfaces of both feet.  There were very dry 
crusted areas on both hands.  The skin was tough and 
callused.  There were fissures that had healed and some that 
were about to open.  The diagnoses included dermatophytosis 
of both hands and feet, with severe crusting and fissuring of 
the palmar surface of both hands.

A March 1999 VA examination prior to rectal surgery indicates 
that the veteran had arthritic changes of the hands and feet 
with pain, cracking and stiffness.  Examination of the hands 
revealed marked dermatophytosis of the palms.  The examiner 
noted that the veteran had dermatophytosis of the hands and 
feet.

The veteran's skin disability is currently rated at 30 
percent disability under Diagnostic Code 7813, the applicable 
code for dermatophytosis.  The Ratings Schedule notes that 
unless otherwise provided, rate Diagnostic Codes 7807 through 
7819 as for eczema, dependent upon location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Diagnostic Code 7806 provides for a 30 percent rating for 
eczema when there is exudation or itching constant, extensive 
lesions, or marked disfigurement.  A 50 percent rating for 
eczema requires that there be ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or the eczema is exceptionally repugnant. 

In this case the medical evidence reveals that the veteran 
has dermatophytosis primarily of the palmar surfaces of the 
hands and feet.  The veteran has dry crusted areas and 
fissures of the hands and feet.  The November 1997 VA 
examiner described the skin condition of the veteran's hands 
to be severe in nature and the skin condition of the 
veteran's feet to be moderate in nature.  While there is 
evidence of crusting, the medical evidence of record does not 
show that the veteran's skin disability results in systemic 
or nervous manifestations, that there are ulcerations, or 
that it is exceptionally repugnant.  The examiner stated that 
on examination there was no evidence of bleeding or fresh 
blood.  It was noted that the rash on the hands was severe 
due to dryness and fissures.  Accordingly, the Board is of 
the opinion that the evidence indicates that the veteran's 
skin disability is properly rated as 30 percent disabling.  

Based on the above the Board finds that an increased rating 
for the veteran's skin disability is not warranted.


ORDER

Entitlement to an increased rating for a skin disability is 
denied.


REMAND

The veteran asserts that he is entitled to an increased 
rating for his bilateral foot disability.  By rating action 
in February 1985, the veteran was granted service connection 
and a 10 percent rating for clawed toes of right foot with 
amputation of fourth toe, and he was granted service 
connection and a 10 percent rating for clawed toes of the 
left foot.  Both disabilities were separately rated under DC 
5282.  By rating action in January 1987 the veteran's left 
foot disability rating was reduced to noncompensable 
effective from May 1987.  By rating action in October 1991, 
the veteran was once again assigned a 10 percent rating for 
his left foot clawed toes effective from July 1991.  

When the veteran's reopened claim for an increased rating for 
his right and left foot disabilities was received in July 
1997, the veteran had separate 10 percent ratings in effect 
for each foot.  By rating action in February 1999 the RO 
granted the veteran a 50 percent rating for a bilateral foot 
disability, effective from July 1997, under DC 5278.  

On VA examination in November 1997 the veteran reported that 
the fourth toe of his right foot had been amputated related 
to an injury from wearing military shoes.  The veteran noted 
that he worked in a casino essentially sitting and watching 
monitors for eight hours.  The veteran stated that both feet 
were sore and achy in the morning and he had heel pain.  The 
pain usually occurred early in the morning and he treated 
them with hot water soaks, which were helpful.  The veteran 
reported that the toes of both feet curled.  There had been 
no surgical intervention on the left.  

Examination revealed the veteran to have a mildly anatalgic 
gait.  There was a callus on the medial aspect of the great 
toe of the left foot.  There was significant inward curving 
of the fifth toe of both feet with tenderness of those toes 
on the lateral aspect.  There was also a callus on the heel 
and the medial aspect of the right toe of the right foot.  
The fourth toe of the right foot was missing.  There were no 
obvious open areas.  There was some redness in the 
interdigital webs of both feet.  Both feet were mildly moist.  
Of note the area of the amputated right fourth toe was 
extremely sensitive to the slightest touch evidenced by the 
veteran jumping back and complaining of pain when that area 
was touched.  The diagnoses included amputation fourth toe of 
the right foot.  The veteran was referred to podiatry for 
further evaluation of the sensitive area at the amputated 
site of the fourth right toe, but the veteran failed to keep 
that appointment.

VA outpatient treatment records dated in December 1997 and in 
April 1998 indicate that the veteran had a right heel spur 
and a right neuroma, which were stable.  He was able to 
tolerate the heel spur and the neuroma fine.  His right toe 
stump was only sore when it got cold or if someone touched it 
directly.  In March 1998 the veteran reported pain in the 
third digit of the right foot after stubbing his foot two 
weeks previously.  X-rays revealed no stress fracture of the 
right third metatarsal.  An April 1998 podiatry record 
indicates that the veteran had pain along the right extensor 
tendon.  The diagnosis was painful right foot, tenosynovitis 
of the extensor tendon of the right third digit, possible 
stress fracture.  In June 1998 the veteran's right foot was 
rechecked by VA podiatry and the veteran reported that the 
pain was completely gone.

On VA examination in January 1999 the veteran stated that he 
had not worked for the previous seven months due to his foot 
problems.  He complained of soreness on the bottom of both 
feet.  He reported steady pain of both feet with any weight 
bearing at a level of 7 on the scale of 1-10.  He reported 
that pain was exacerbated by severe cold.  The veteran stated 
that he could not stand or walk for more than 30 minutes due 
to foot pain.  He treated his feet by taking weight off them, 
elevating them, and soaking them.  The veteran tried to avoid 
weight bearing since walking caused pain.  The veteran 
reported that he always wore thermal socks.  He always wore 
boots or tennis shoes that had a firm support.  He reported 
that he had increased foot pain if he did not have firm 
support.  

On examination the veteran had a significantly anatalgic 
gait.  Without shoes he had significant difficulty standing 
for the few minutes of the foot examination.  Strength of 
both feet was 4/5.  Both feet were generally tender to firm 
palpation, especially lateral and plantar surfaces.  There 
were no calluses or open areas.  Unusual shoe wear was not 
noticed since the veteran wore snow boots which he normally 
did not wear.  Both feet were cool and pale in color and 
pulses were present and strong.  The veteran had a 
significantly high arch.  The veteran was unable to rise up 
on heels and toes because of complaints of pain.  Amputation 
of the right fourth toe was noted at the area where the toe 
would join the foot.  There remained an area of redness which 
was approximately 1 cm in diameter which was extremely tender 
to the lightest touch.  X-rays revealed a small plantar 
calcaneal spur on the right and minimal spurring at the 
insertion of the Achilles tendon on both sides.  The 
diagnoses included claw toe deformity of both feet and 
plantar fasciitis of both feet.  

The veteran's current 50 percent rating for bilateral foot 
disability is the maximum rating available under Diagnostic 
Code 5278 for bilateral claw foot.  Under Diagnostic Code 
5278, the highest evaluation of 50 percent requires evidence 
of marked contraction of plantar fasciae with dropped 
forefoot, all toes hammer toes, very painful callosities and 
marked varus deformity.  The highest rating for unilateral 
claw foot is 30 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5278 (2000).  

A higher rating for the veteran's bilateral foot disability 
would require amputation of the forefeet proximal to the 
metatarsal bones, Diagnostic Code 5166, loss of use of both 
feet, Diagnostic Code 5167, or a finding of severe 
manifestations of the feet individually, Diagnostic Code 
5284.  

The veteran has complained of pain on prolonged standing and 
walking, and soreness on the bottom of his feet.  The 
veteran's representative has argued that the veteran is 
entitled to a higher rating for his bilateral claw toes 
through application of an extraschedular rating and through 
consideration of fatigability, incoordination, or pain on 
movement of a joint or due to functional loss due to pain.  
See DeLuca v.  Brown, 6 Vet. App 321 (1993).  

As the veteran currently receives the maximum rating. the 
issue of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) is before the Board.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996) the Court held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1), in the first instance.  Also, VA's 
General Counsel has held that the question of entitlement to 
a total rating based on an extraschedular rating is not 
inextricably intertwined with the question of entitlement to 
a higher schedular rating, and that the proper method of 
returning the case to the RO for further action is by remand 
rather than referral. VAOPGCPREC 6-96.  

The Board is of the opinion that further development on this 
issue is in order prior to making a determination.  

By a rating decision in May 1999, the RO denied the veteran's 
claim for a total rating based on individual unemployability 
due to service-connected disability.  In a December 1999 
informal hearing presentation the veteran's representative 
expressed timely disagreement with the May 1999 RO decision.  
The Board notes that the RO has not had the opportunity to 
issue a statement of the case with regard to this claim as 
required by 38 C.F.R. § 19.26 (2000).  Where there is a 
notice of disagreement, a remand, not referral, is required 
by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should schedule the veteran 
for a podiatry examination, conducted by 
a podiatrist in order to determine the 
nature and severity of the veteran's 
bilateral foot disability.  The veteran 
must be informed of the potential 
consequences of his failure to report.  
All testing deemed necessary should be 
performed.  The claims folder and a copy 
of this Remand are to be made available 
to the examiner in conjunction with the 
examination.  The examiner is requested 
to indicate whether the disabilities 
result in any functional impairment 
particularly on extended use.  All 
functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the feet, and the examiner 
should discuss whether there is likely to 
be additional range of motion loss due to 
any of the following: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or (4) 
incoordination.  

All special tests and studies should be 
conducted as indicated, and all objective 
findings should be noted in detail. The 
examiner should discuss the specific 
diagnoses pertaining to the objective 
findings noted with regard to each foot.  
The examiner should indicate if the 
veteran's foot disabilities individually, 
on the right and on the left, are 
moderate, severely moderate or severe in 
nature, and this conclusion should be 
supported by complete rationale.  

2.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible. If 
any development remains incomplete, 
appropriate corrective measures must be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
findings and/or opinions, it should be 
returned for completion.  38 C.F.R. § 4.2 
(2000); see also Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  The RO should then reconsider this 
issue, to include whether each foot 
should be separately rated under any of 
the potentially applicable Codes.  In 
addition, following the procedure set 
forth at 38 C.F.R. § 3.321(b)(1), the RO 
should specifically document their 
consideration as to whether the veteran's 
claim for an evaluation in excess of 50 
percent warrants referral to the 
Director, Compensation and Pension 
Service for consideration of the 
assignment of an extra-schedular 
evaluation.   

4.  If the benefits sought on appeal are 
not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.  In any 
event, the RO should issue a statement of 
the case addressing the issue of a total 
rating based on individual 
unemployability due to service-connected 
disability.  All appropriate appellate 
procedures should then be followed.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	NADINE W. BENJAMIN
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 
- 9 -


- 1 -


